Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 26th, 2021 has been entered. Claims 1-18 remain pending in the application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received on November 9th, 2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsun (JP2008152540A) in view of Bargetzi (U.S. Patent Application Publication No. 2014/0074537), Batra (U.S. Patent Application Publication No. 2017/0374641), and Raina (U.S. Patent Application Publication No. 2016/0055428).
	Regarding Claim 1, Tsun teaches a handheld device including a first processor configured to cause the handheld device to receive the facility information from the at least one transmitter via a first-type communication (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the 
	send the facility information to a server device via a second-type communication, the second-type communication being different from the first-type communication (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82). This access is performed from the mobile terminal 105 to the Web publishing unit 151 of the management server 101 via the wireless base station 104, the public network 113, and the network 112” at p. 6.  The URL having the facility information is obtained from the label 109 via first-type communication (e.g., bar code reader).  The URL is sent from the mobile terminal 105 to the management server 101 in order to access the URL.  This is performed via second-type communication (wireless base station 104, the public network 113, and the network 112)),
	receive reservation status information from the server device, the reservation status information indicating possible reservation time slots for at least one facility corresponding to the facility information (see “When the Web publishing unit 151 of the management server 101 is accessed, a date input form is transmitted from the Web publishing unit 151 of the management server 101 (step S83), and the transmitted date input form is sent to the portable terminal 105. (Step S84)” at p. 6; “the generated reservation status list is transmitted to the mobile terminal 105 (step S86)” at p. 6),
display reservation options based on the reservation status information (see “As shown in FIG. 12, the date entry form acquired by the portable terminal 105 shown in FIG. 1 is provided with conference room registration information, and the date can be entered using a pull-down menu” at p. 6; “The reservation status list transmitted from the management server 101 is received by the mobile terminal 105 (step S87) and displayed on the mobile terminal 105 (step S88)” at p. 6),
	send reservation information to the server device via the second-type communication, the reservation information indicating a reserved time slot and a facility of the at least one facility selected based on the reservation options (see “When the user inputs the scheduled date of use and then selects the decision button 207, the input date information is transmitted to the management server 101 (step S85)” at p. 6.); and
	the server device, including a memory unit storing reservation availability information including the reservation status information in association with each facility of the plurality of facilities (see “A second database in which reservation information for the facility or equipment is registered” at p. 2; “The management server has a process of registering reservation information including reservation contents transmitted from either the user terminal or the mobile terminal in the second database” at p. 3), and
	a second processor configured to cause the server to determine the reservation status information based on the reservation availability information and the facility information (see “As shown in FIG. 12, the date entry form acquired by the portable terminal 105 shown in FIG. 1 is provided with conference room registration information, and the date can be entered using a pull-down menu” at p. 6; “The reservation status list transmitted from the management server 101 is received by the mobile terminal 105 (step S87) and displayed on the mobile terminal 105 (step S88)” at p. 6),
	send the reservation status information via the second-type communication in response to reception of the facility information from the handheld device (see “As shown in FIG. 12, the date 
	receive the reservation information from the handheld device (see “When the user inputs the scheduled date of use and then selects the decision button 207, the input date information is transmitted to the management server 101 (step S85)” at p. 6.), and
	store the reservation information in the memory unit in association with the facility of the at least one facilities (see “if the reservation management unit 150 determines that the reservation is possible, the reservation information is newly registered in the reservation status database 154 (step S32)” at p. 5).
	Tsun does not explicitly teach, however, Bargetzi teaches an information processing system comprising a plurality of transmitters installed in a plurality of facilities for which a reservation for use is to be made, wherein at least one transmitter, of the plurality of transmitters, is configured to perform continuous transmission or intermittent transmission of facility information including identification information identifying a facility, of the plurality of facilities, corresponding to the at least one transmitter (see “A portable electronic device, such as a smart phone, communicates with an identification unit, such as NFC tag or one or more RF beacons, located in or near a conference room. The portable electronic device may read an application identifier and a room address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server” in [0179]).
	It would have been obvious to person having ordinary skill in the art before the effective filing date to substitute the label in Tsun with the identification unit in Bargetzi.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for 
	Tsun does not explicitly teach, however Batra teaches “determine a respective radio field strength corresponding to each transmitter of the at least one transmitter, and send the radio field strength to a server device” (see “’Hub XY’ may transmit to, for example, server 130 information including the beacon identification code “Beacon QT,” the respective hub 110 identification code, and the respective signal strength of ‘Beacon QT’” at [0048]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a beacon signal strength and sending the strength to a server device as taught in Batra with the facility reservation method of Tsun with the motivation to enable a user to identify the location of the beacons (Batra [0057]).
	Tsun does not explicitly teach, however Raina teaches display options based on the radio field strength (see “Beacons may be filtered, e.g., removed from the list, if their received signal strength
indicator does not fall within a predetermined value” at [0054].  Therefore, the beacon options are displayed based on their corresponding signal strengths).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of displaying options based on signal strength as taught in Raina with the facility reservation method of Tsun with the motivation to enable the display of only the beacons that are proximate to or within a threshold distance from the user device (Raina [0044], [0054]).
	Regarding Claim 3, Tsun, Bargetzi, Batra, and Raina teach the invention of claim 1 as discussed above.  Tsun further teaches the second-type communication is network communication (see “access 
	Tsun does not explicitly teach, however Bargetzi teaches wherein the first-type communication is near field communication (see “an identification unit, such as NFC tag” at [0179]).
	It would have been obvious to person having ordinary skill in the art before the effective filing date to substitute the label in Tsun with the NFC tag in Bargetzi.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a facility for which a reservation for use is to be made having a NFC tag for transmission of facility information.
	Regarding Claim 4, Tsun teaches an information processing device comprising a processor configured to cause the information processing device to: receive facility information via a first-type communication from at least one transmitter, of a plurality of transmitters, installed in a plurality of facilities for which a reservation for use is to be made (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82)” at p. 6),
	the facility information including identification information identifying a facility, of the plurality of facilities, corresponding to the at least one transmitter (see “Near the entrance of the first conference room 106, a label 109 on which identification information of the first conference room 106 that can be identified by the portable terminal 105 is written is attached. Here, a case where a two-dimensional code in which URL information of the first conference room 106 is embedded is displayed on the label 109” at p. 4),
	send the facility information to a server device via a second-type communication, the second-type communication being different from the first-type communication (see “the acquired URL is 
	receive reservation status information from the server device, the reservation status information indicating possible reservation time slots for at least one facility corresponding to in the facility information (see “When the Web publishing unit 151 of the management server 101 is accessed, a date input form is transmitted from the Web publishing unit 151 of the management server 101 (step S83), and the transmitted date input form is sent to the portable terminal 105. (Step S84)” at p. 6; “the generated reservation status list is transmitted to the mobile terminal 105 (step S86)” at p. 6),
	display reservation options based on the reservation status information on a display (see “As shown in FIG. 12, the date entry form acquired by the portable terminal 105 shown in FIG. 1 is provided with conference room registration information, and the date can be entered using a pull-down menu” at p. 6; “The reservation status list transmitted from the management server 101 is received by the mobile terminal 105 (step S87) and displayed on the mobile terminal 105 (step S88)” at p. 6), and
	send reservation information to the server device via the second-type communication, the reservation information indicating a reserved time slot and a facility, of the at least one facility, selected based on the reservation options (see “When the user inputs the scheduled date of use and then selects the decision button 207, the input date information is transmitted to the management server 101 (step S85)” at p. 6).
	Tsun does not explicitly teach, however Batra teaches determine a respective radio field strength corresponding to each transmitter of the at least one transmitter, and send the radio field strength to a server device (see “’Hub XY’ may transmit to, for example, server 130 information including the beacon identification code “Beacon QT,” the respective hub 110 identification code, and the respective signal strength of ‘Beacon QT’” at [0048]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining a beacon signal strength, send the strength to a server device, and display the strength on a display as taught in Batra with the facility reservation method of Tsun with the motivation to enable a user to identify the location of the beacons (Batra [0057]).
	Tsun does not explicitly teach, however Raina teaches display options based on the radio field strength (see “Beacons may be filtered, e.g., removed from the list, if their received signal strength
indicator does not fall within a predetermined value” at [0054].  Therefore, the beacon options are displayed based on their corresponding signal strengths).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of displaying options based on signal strength as taught in Raina with the facility reservation method of Tsun with the motivation to enable the display of only the beacons that are proximate to or within a threshold distance from the user device (Raina [0044], [0054]).
	Regarding Claim 5, Tsun teaches an information processing method performed by an information processing device that includes a processor, the method comprising:  receiving facility information via a first-type communication, from at least one transmitter, of a plurality of transmitters, installed in a plurality of facilities for which a reservation for use is to be made (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82)” at p. 6), 
the facility information including identification information identifying a facility, of the plurality of facilities, corresponding to the at least one transmitter (see “Near the entrance of the first conference room 106, a label 109 on which identification information of the first conference room 106 that can be identified by the portable terminal 105 is written is attached. Here, a case where a two-dimensional code in which URL information of the first conference room 106 is embedded is displayed on the label 109” at p. 4);
	sending the facility information to a server device via a second-type communication, the second-type communication being different from the first-type communication (see “the acquired URL is accessed (step S82). This access is performed from the mobile terminal 105 to the Web publishing unit 151 of the management server 101 via the wireless base station 104, the public network 113, and the network 112” at p. 6.  The URL having the facility information is obtained from the label 109 via first-type communication (e.g., bar code reader).  The URL is sent from the mobile terminal 105 to the management server 101 in order to access the URL.  This is performed via second-type communication (wireless base station 104, the public network 113, and the network 112));
	receiving reservation status information from the server device, the reservation status information indicating possible reservation time slots for at least one facility corresponding to the facility information (see “When the Web publishing unit 151 of the management server 101 is accessed, a date input form is transmitted from the Web publishing unit 151 of the management server 101 (step S83), and the transmitted date input form is sent to the portable terminal 105. (Step S84)” at p. 6; “the generated reservation status list is transmitted to the mobile terminal 105 (step S86)” at p. 6);
	displaying reservation options based on the reservation status information on a display (see “As shown in FIG. 12, the date entry form acquired by the portable terminal 105 shown in FIG. 1 is provided with conference room registration information, and the date can be entered using a pull-down 
	sending reservation information to the server device via the second-type communication, the reservation information indicating a reserved time slot and a facility, of the at least one facilities, selected based on the reservation options (see “When the user inputs the scheduled date of use and then selects the decision button 207, the input date information is transmitted to the management server 101 (step S85)” at p. 6).
	Tsun does not explicitly teach, however Batra teaches determine a respective radio field strength corresponding to each transmitter of the at least one transmitter, sending the radio field strength to a server device (see “’Hub XY’ may transmit to, for example, server 130 information including the beacon identification code “Beacon QT,” the respective hub 110 identification code, and the respective signal strength of ‘Beacon QT’” at [0048]).
	Tsun does not explicitly teach, however Raina teaches display options based on the radio field strength (see “Beacons may be filtered, e.g., removed from the list, if their received signal strength
indicator does not fall within a predetermined value” at [0054].  Therefore, the beacon options are displayed based on their corresponding signal strengths).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of displaying options based on signal strength as taught in Raina with the facility reservation method of Tsun with the motivation to enable the display of only the beacons that are proximate to or within a threshold distance from the user device (Raina [0044], [0054]).
	Regarding Claim 6, Tsun, Bargetzi, Batra, and Raina teach the invention of claim 1 as discussed above.  Tsun further teaches wherein the second processor is further configured to cause the server device to store the reservation status information (see “Reservation data for the day is acquired from 
	Tsun does not explicitly teach, however Raina teaches in descending order of the radio field strengths (see “The detected beacons are sorted based on the signal strength (like RSSI, transmission power, received power, etc.) in descending order” at [0054]).
	It would have been obvious to a person having ordinary skill in the art to include in the 
process of storing information as taught in Tsun the process of sorting the stored information based on signal strength of the detected transmitters as taught in Raina since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a storing information in descending order based on the signal strength of the detected transmitters.

	Regarding Claim 8, Tsun, Bargetzi, Batra, and Raina teach the invention of claim 1 as discussed above.  Tsun further teaches wherein the first processor is further configured to cause the handheld device to receive the facility information from the at least one transmitter in response to an input search request (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82)” at p. 6; “Registration information and reservation state of a facility or equipment registered in the facility information database 153 associated with URL accessed by either one of a user terminal 102-1 to 102-n and a portable terminal 105” at Abstract; “the user reads the two-dimensional code displayed on the label 109” teaches the claimed “input search request”).
Claim 12, Tsun, Bargetzi, Batra, and Raina teach the invention of claim 4 as discussed above.  Tsun further teaches wherein the processor is further configured to cause the information processing device to receive the facility information from the at least one transmitter in response to an input search request (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82)” at p. 6; “Registration information and reservation state of a facility or equipment registered in the facility information database 153 associated with URL accessed by either one of a user terminal 102-1 to 102-n and a portable terminal 105” at Abstract; “the user reads the two-dimensional code displayed on the label 109” teaches the claimed “input search request”).
	Regarding Claim 16, Tsun, Bargetzi, Batra, and Raina teach the invention of claim 5 as discussed above.  Tsun further teaches wherein the receiving the facility information from the at least one transmitter further includes receiving the facility information from the at least one transmitter in response to an input search request (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82)” at p. 6; “Registration information and reservation state of a facility or equipment registered in the facility information database 153 associated with URL accessed by either one of a user terminal 102-1 to 102-n and a portable terminal 105” at Abstract; “the user reads the two-dimensional code displayed on the label 109” teaches the claimed “input search request”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsun in view of Bargetzi, Batra, Raina, and Takada (U.S. Patent Application Publication No. 2005/0195844).
	Tsun, Bargetzi, Batra, and Raina teach the invention of claim 1 as discussed above.  Tsun further teaches wherein the memory unit is configured to store user information of a user allowed to make a reservation in a corresponding manner to each facility (see “The reservation status database 154 is a second database in which reservation information such as … applicant name, applicant contact information, and reason for use of individual facilities and equipment is registered” at p. 4),
	the first processor of the handheld device is further configured to send user information indicating a user of the handheld device to the server device (see “The reservation information of the applicant's contact information and reason for use can be entered … When the user inputs reservation information and selects the application button 202, the input reservation information is transmitted to the management server 101 (step S28)” at p. 4),
	send the reservation status information to the handheld device in response to determining that the user of the handheld device corresponds with the at least one facility specified in the facility information received from the handheld device (see “if the reservation management unit 150 determines that the reservation is possible, the reservation information is newly registered in the reservation status database 154 (step S32) … if it is determined that the new registration is successful, the Web publication unit 151 updates the corresponding reservation status list and transmits the updated reservation status list to the user terminal 102-1 (step S35)” at p. 5).
	Tsun does not explicitly teach, however Takada teaches the second processor is further configured to cause the handheld device to determine whether the user information indicating the user of the handheld device corresponds with the at least one facility specified in the facility information received from the handheld device (see “communication control apparatus 3 accesses the database server 2 to determine whether the IP address of the user's PC is usable in the meeting room reserved by the user” at [0075]; “the IP address and the MAC address of a PC used by each user are registered” at [0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining whether user information is stored in a .
Claims 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsun in view of Bargetzi, Batra, Raina, and Belveal (U.S. Patent Application Publication No. 2017/0085390).
	Tsun, Bargetzi, Batra, and Raina teach the invention of claims 1, 4, and 5 as discussed above.  Tsun does not explicitly teach, however Belveal teaches wherein the reservation options includes the reservation status information corresponding to a plurality of facilities of the at least one facility (see “FIG. 15A depicts an example of a UI screen in which availability information 618 is presented within a map of the area in proximity to the user 102 or the mobile device 104. As described above, the availability information 618 may indicate the laundromat(s) 100 which currently have available laundry machine(s) 112” at [0150]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the element wherein the reservation options (laundromats shown on UI screen) include reservation status information (availability information 618) of a plurality of facilities as taught in Belveal with the facility reservation method of Tsun with the motivation to enable the user to select and reserve an available facility (Belveal [0150] – [0151]).
	Tsun does not explicitly teach, however Belveal teaches wherein theU.S. Application No. 16/351,964 reservation options includes the reservation status information corresponding to a plurality of facilities of the at least one facility (see “The user device may detect the beacon signal through a wireless network interface of the user device and, based on the received signal level being at least a threshold level, the customer application may determine that the user device is within a threshold distance of the laundry machine” at [0038]; “The customer application 310 may analyze (1004) the received signal levels (e.g., signal strengths) of the multiple beacon signals to identify the strongest beacon signal, e.g., the beacon signal with the highest received signal level” at [0128]).
.
Claims 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsun in view of Bargetzi, Batra, Raina, and Bower (U.S. Patent Application Publication No. 2018/0336061).
	Regarding Claim 9, Tsun, Bargetzi, Batra, and Raina teach the invention of claim 8 as discussed above.  Tsun further teaches wherein the first processor is configured to cause the handheld device to request, from the server device, reservation status information corresponding to all facilities of the plurality of facilities (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82). This access is performed from the mobile terminal 105 to the Web publishing unit 151 of the management server 101” at p. 6).
	Tsun does not explicitly teach, however, Bower teaches in response to not receiving facility information from any transmitter of the plurality of transmitters in response to the search request (see “if the target endpoint device is unable to obtain all the file portions necessary to have a complete copy of the file, the target endpoint device may request the missing portion from the management
server. For example, the processor of the target endpoint device may further process the program instructions to identify a missing portion of the identified file that the service processor is unable to obtain from among the plurality of other service processors, and send a request for the identified missing portion of the identified file to a management server” at [0027]).

	Regarding Claim 13, Tsun, Bargetzi, Batra, and Raina teach the invention of claim 12 as discussed above.  Tsun further teaches wherein the processor is configured to cause the information processing device to request, from the server device, reservation status information corresponding to all facilities of the plurality of facilities (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82). This access is performed from the mobile terminal 105 to the Web publishing unit 151 of the management server 101” at p. 6).
	Tsun does not explicitly teach, however, Bower teaches in response to not receiving facility information from any transmitter of the plurality of transmitters in response to the search request (see “if the target endpoint device is unable to obtain all the file portions necessary to have a complete copy of the file, the target endpoint device may request the missing portion from the management
server. For example, the processor of the target endpoint device may further process the program instructions to identify a missing portion of the identified file that the service processor is unable to obtain from among the plurality of other service processors, and send a request for the identified missing portion of the identified file to a management server” at [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of requesting information from a server when a user device is unable to obtain the information from a service processor (transmitter) as taught in Bower 
	Regarding Claim 17, Tsun, Bargetzi, Batra, and Raina teach the invention of claim 16 as discussed above.  Tsun further teaches requesting, from the server device, reservation status information corresponding to all facilities of the plurality of facilities (see “when the user reads the two-dimensional code displayed on the label 109 affixed near the entrance of the first conference room using the mobile terminal 105 (step S81), the URL embedded in the read two-dimensional code Is acquired, and the acquired URL is accessed (step S82). This access is performed from the mobile terminal 105 to the Web publishing unit 151 of the management server 101” at p. 6).
	Tsun does not explicitly teach, however, Bower teaches in response to not receiving facility information from any transmitter of the plurality of transmitters in response to the search request (see “if the target endpoint device is unable to obtain all the file portions necessary to have a complete copy of the file, the target endpoint device may request the missing portion from the management
server. For example, the processor of the target endpoint device may further process the program instructions to identify a missing portion of the identified file that the service processor is unable to obtain from among the plurality of other service processors, and send a request for the identified missing portion of the identified file to a management server” at [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of requesting information from a server when a user device is unable to obtain the information from a service processor (transmitter) as taught in Bower with the facility reservation method of Tsun with the motivation to enable the user device to obtain the necessary information (Bower [0027]).
Claims 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsun in view of Bargetzi, Batra, Raina, and Suzuki (U.S. Patent Application Publication No. 2015/0350705).
Regarding Claims 10 and 14, Tsun, Bargetzi, Batra, and Raina teach the invention of claims 1 and 4 as discussed above.  Tsun does not explicitly teach, however, Suzuki teaches wherein the first processor is further configured to cause the handheld device to:  receive the facility information from the at least one transmitter again, in response to a given time passing after receiving the facility information from the at least one transmitter (see “When the link is disconnected, the projector MPU 26 determines that the connected transmitter 10 is changed and thereby returns to step S12 to again perform the receiving control process starting from the acquisition of the ID information from the transmitter 10” at [0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving identification information from a transmitter again as taught in Suzuki with the facility reservation method of Tsun with the motivation to enable updating of the identification information in a table (Suzuki [0114]).
	Tsun does not explicitly teach, however, Raina teaches delete the reservation status information of a facility, of the at least one facility, from the reservation options in response to the radio field strength of the facility being below a threshold (see “Beacons may be filtered, e.g., removed from the list, if their received signal strength indicator does not fall within a predetermined value” at [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deleting a beacon from a list in response to the signal strength of the beacon being below a threshold as taught in Raina with the facility reservation method of Tsun with the motivation to enable the display of only the beacons that are proximate to or within a threshold distance from the user device (Raina [0044], [0054]).
	Regarding Claim 18, Tsun, Bargetzi, Batra, and Raina teach the invention of claim 5 as discussed above.  Tsun does not explicitly teach, however, Suzuki teaches receiving the facility information from the at least one transmitter again, in response to a given time passing after receiving the facility information from the at least one transmitter (see “When the link is disconnected, the projector MPU 26 determines that the connected transmitter 10 is changed and thereby returns to step S12 to again perform the receiving control process starting from the acquisition of the ID information from the transmitter 10” at [0096]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving identification information from a transmitter again as taught in Suzuki with the facility reservation method of Tsun with the motivation to enable updating of the identification information in a table (Suzuki [0114]).
	Tsun does not explicitly teach, however, Raina teaches deleting the reservation status information of a facility, of the at least one facility, from the reservation options in response to the radio field strength of the facility being below a threshold (see “Beacons may be filtered, e.g., removed from the list, if their received signal strength indicator does not fall within a predetermined value” at [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of deleting a beacon from a list in response to the signal strength of the beacon being below a threshold as taught in Raina with the facility reservation method of Tsun with the motivation to enable the display of only the beacons that are proximate to or within a threshold distance from the user device (Raina [0044], [0054]).
Response to Arguments
Applicant’s arguments filed March 26th, 2021 regarding the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yasui (U.S. Patent Application Publication No. 2015/0006936) teaches a transmitter configured to transmit information again to the reception-side device after a wake-up time.
	Sadovsky (U.S. Patent Application Publication No. 2016/0358108) teaches a method for reserving a parking space including determining a signal strength of a beacon from a user device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628